DETAILED ACTION
This communication is responsive to the application, filed August 24, 2022.  Claims 1-8 and 10-15 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on January 19, 2021 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1 and 10 are objected to because of the following informalities: Claim 1 recites the limitation "the temperature" in lines 23-24 and “the location” in line 24.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 10 recites the limitation “the temperature” in lines 18-19 and “the location” in line 19.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-8, 10-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatenable over Khurshudov et al. (US 2018/0211176 A1) in view of Wadhwa et al. (US 2018/0054490 A1).

As per claim 1:  An electronic device for diagnosing a fault of a plurality of external devices, comprising: 
a communication unit; and 
a processor, wherein the processor is further configured to: 
receive, from the plurality of external devices, information related to an operation of the plurality of external devices through the communication unit, 
Khurshudov discloses [Fig. 9; 0066-0071] receiving from a plurality of IoT devices information related to operation of the plurality of external devices.
based on the information related to the operation of any one of the plurality of external devices, identify whether the external device has a fault, 
Khurshudov discloses [Fig. 11; 0078-0088] based on the information of the external devices, identify whether any known failure limits have exceeded and also detect anomalies in the raw data that has been collected from the plurality of external devices.
based on the operation of the external device having a fault, identify a cause of the fault based on the information related to the operation of the external device, information related to an operation of another external device of the plurality of external devices that is relevant to the operation of the external device, and the received environment information, and 
provide, through the communication unit, information on the identified fault to the at least one of the external device and a communication device of a user of the external device,  
Khurshudov discloses [Fig. 11; 0078-0088] the IoT health device determines if there are any known failure limits exceeded.  If any known failure limits are exceeded, an alert for the corresponding sensor or IoT device is sent, and maintenance or replacement should be addressed as soon as possible.  
request environment information of a place where the external device is present to another external device present in a vicinity of the external device among the plurality of external devices through the communication unit, 39receive the environment information from the another external device through the communication unit,
wherein the environment information includes information of at least one of the temperature, humidity, air pollution level, or communication environment of the location of the external device.
Khurshudov discloses identifying the cause of the fault, but fails to explicitly disclose receiving environment information by an external device within a vicinity of another external device.  Wadhwa discloses a similar system, which further teaches [0066] if an edge device receives a temperature measurement from a temperature sensor (sensor present in vicinity of edge node) that exceeds a predetermined threshold, then the edge node can output an alarm command locally without having to communicate the temperature to the gateway.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Khurshudov with that of Wadhwa.  One would have been motivated to receive environment information and identify cause of the fault because it allows to maintain an IoT platform system [Wadhwa; 0066].

As per claim 2:  The electronic device of claim 1, wherein the processor is further configured to: identify whether the external device has a fault based on the identified cause of the fault, and provide the information on the identified fault to at least one of the external device and the communication device.  
Khurshudov discloses [Fig. 11; 0078-0088] the IoT health device determines if there are any known failure limits exceeded.  If any known failure limits are exceeded, an alert for the corresponding sensor or IoT device is sent, and maintenance or replacement should be addressed as soon as possible.  

As per claim 3:  The electronic device of claim 1, wherein the processor is further configured to: receive a diagnosis request for the external device from at least one of the external device or the communication device through the communication unit, and based on receiving the diagnosis request, identify whether the operation of the external device for which the diagnosis is requested has a fault.  
Khurshudov discloses [0085-0088] anomalies are found in the raw data and the IoT health evaluation device evaluates statistically significant differences in anomaly counts for the time scales identified.  Depending on the evaluation process of the diagnostics, the IoT device health may be evaluated as normal or anomalous.

As per claim 5:  The electronic device of claim 1, wherein the processor is further configured to, based on the fault of the operation of the external device, transmit information indicating the fault and information on the identified cause of the fault to at least one of the external device and the communication device.  
Khurshudov discloses [Fig. 11; 0078-0088] the IoT health device determines if there are any known failure limits exceeded.  If any known failure limits are exceeded, an alert for the corresponding sensor or IoT device is sent, and maintenance or replacement should be addressed as soon as possible.  

As per claim 6:  The electronic device of claim 5, wherein the processor is further configured to: receive a diagnosis request for the external device from at least one of the external device and the communication device through the communication unit, and based on the received diagnosis request, transmit information on the identified cause of the fault to at least one of the external device and the communication device.  
Khurshudov discloses [0085-0088] anomalies are found in the raw data and the IoT health evaluation device evaluates statistically significant differences in anomaly counts for the time scales identified.  Depending on the evaluation process of the diagnostics, the IoT device health may be evaluated as normal or anomalous.

As per claim 7:  The electronic device of claim 1, wherein the processor is further configured to identify whether the operation of the external device has a fault based on a cycle that is determined based on at least one of a number of receiving the diagnosis request with respect to the external device and a history of the fault.  
Khurshudov discloses [0085-0088] anomalies are found in the raw data and the IoT health evaluation device evaluates statistically significant differences in anomaly counts for the time scales identified.  Depending on the evaluation process of the diagnostics, the IoT device health may be evaluated as normal or anomalous.

As per claim 8:  The electronic device of claim 1, wherein the processor is further configured to identify the cause of the fault based on information relevant to the operation of the external device and information relevant to an operation of another external device which is present in a vicinity of the external device among the plurality of external devices.  
Wadhwa discloses [0066] if an edge device receives a temperature measurement from a temperature sensor (sensor present in vicinity of edge node) that exceeds a predetermined threshold, then the edge node can output an alarm command locally without having to communicate the temperature to the gateway.  

As per claims 10-12, 14, and 15:  Although claims 10-12, 14, and 15 are directed towards a method claim, they are rejected under the same rationale as the device claims 1-3, 5, and 6 above.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Khurshudov in view of Wadhwa and further in view of Singh et al. (US 2018/0129492 A1).

As per claim 4:  The electronic device of claim 3, wherein the processor is further configured to: in response to receiving the diagnosis request, identify another external device which performs an operation having a same fault as an operation of the external device for which the diagnosis is requested, among the plurality of external devices, based on information relevant to the operation of the plurality of external devices, identify a cause of the operation of the identified external device based on the information relevant to the operation of the plurality of external devices, and provide information about the identified cause of the fault of the external device to at least one of the identified external device and a communication device of a user of the identified external device.  
Khurshudov and Wadhwa disclose the system of claim 3, but fail to explicitly disclose requesting external device performing operation having same fault.  Singh discloses a similar system, which further teaches [Fig. 17; 0088-0092] inputs can typically include data from device sensors and/or internal sources and data from external devices which can include third-party content.  Singh further discloses [Fig. 21; 0096-0098] telemetry data is received from one or more devices that are associated.  The telemetry data describes successes and failures of peripheral devices in operating after installation of the OS upgrade (external device performing same operation).  The telemetry data comprise real world data that is crowd sourced and a confidence model is operated based on the crowd sourced data of external devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Khurshudov and Wadhwa with that of Singh.  One would have been motivated to identify external device performing same operation because it allows to generate a confidence model related to the operation [Singh; 0096-0098].

As per claim 13:  Although claim 13 is directed towards a method claim, it is rejected under the same rationale as the device claim 4 above.

Response to Arguments
Applicant's arguments filed on August 24, 2022 have been fully considered but they are not persuasive.  In response to applicant’s argument that Wadhwa merely discloses the feature of outputting an alarm locally, which is different from the feature of requesting where the external device is present to another external device in a vicinity of the external device, the examiner respectfully disagrees.  The applicant seems to be interpreting the edge device of Wadhwa as a single external device.  However, as shown in Fig. 2D, the edge device (120) is actually a plurality of edge devices (120A to 120D).  Therefore, when Wadhwa discloses sending/receiving commands locally, it is clear that the local commands include all the edge devices of the gateway 120A to 120D (within the vicinity of the gateway 110A).  Furthermore, Wadhwa explicitly discloses [0066] the output of the temperature sensor can be transmitted to other parts of the Internet of things (IoT) platform system, including, for example, the gateway and the platform engine.  

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20180199156 A1 – Gandhi discloses task automation service is configured to dynamically monitor locations and context associated with mobile devices to identify a commonly shared goal of the group and perform automated actions to assist the group in achieving the goal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114